 



EXHIBIT 10(GG)

WACHOVIA CORPORATION
SAVINGS RESTORATION PLAN

Effective January 1, 2002

 



--------------------------------------------------------------------------------



 



WACHOVIA CORPORATION
Savings Restoration Plan
Effective January 1, 2002

Section 1. Establishment and Purpose



1.1   Establishment. Wachovia Corporation established, effective as of
January 1, 2002 an unfunded deferred compensation plan for a select group of
management and highly compensated Employees and their Beneficiaries as described
herein, known as the “WACHOVIA CORPORATION SAVINGS RESTORATION PLAN” (the
“Plan”).   1.2   Purpose. The purpose of the Plan is to provide a means whereby
certain selected Employees may defer the receipt of compensation and the receipt
of a Company Matching Contribution that would otherwise be limited due to
statutory or governmental regulation in the Savings Plan , and to motivate such
Employees to continue to make contributions to the profitable growth of the
Company.   1.3   Application of Plan. The terms of this Plan are applicable only
to Eligible Employees who are in the employ of an Employer on or after
January 1, 2002. Any Eligible Employee who retires or terminates employment with
all Employers prior to such date shall not be covered by this plan.

Section 2. Definitions



2.1   Definitions. Whenever used hereinafter, the following terms shall have the
meaning set forth below:



  a.   “Applicable Limitations” means the statutory and regulatory provisions
that reduce benefits and/or contributions under the Savings Plan, including, but
not limited to Sections 401(a)(17), 402(g) and 415 of the Code.     b.  
“Beneficiary” means the person or persons designated as such in accordance with
Section 7.     c.   “Board” means the board of directors of the Company.     d.
  “Change of Control” means a change in the control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (“Exchange Act”); provided that, without limitation, such a change in
control shall be deemed to have occurred if (i) any one person, or more than one
person acting as a group, acquires ownership of stock of the Company that,
together with stock held by such person or group, possesses more than 50 percent
of the total fair market value or total voting power of the stock of the
Company, ( ii) any one person, or more than one

1



--------------------------------------------------------------------------------



 





      person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 20 percent or more of the
total voting power of the stock of the Company, or (iii) a majority of members
of the Company’s Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board prior to the date of the appointment or election.     e.  
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereof, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.     f.   “Committee”
means the Management Resources and Compensation Committee of the Board, as
appointed annually in accordance with the corporate bylaws of the Company.    
g.   “Company” means Wachovia.     h.   “Company Matching Contribution” means
the amount which an Employer would be obligated to contribute to the Savings
Plan but for the Applicable Limitations, subject to all vesting requirements of
the Savings Plan.     i.   “Compensation” means, for any date within a Plan
Year, the Participant’s Salary as it may be adjusted from time to time during
the Plan Year.     j.   “Death Valuation Date” means the Valuation date
coincident with or next following a Participant’s date of death.     k.  
“Deferral Account” means the hypothetical account maintained by the Company for
recordkeeping purposes with respect to a Participant’s deferrals pursuant to
Section 5.1. Within each Deferral Account, separate sub-accounts (“Deferral
Sub-Accounts”), shall be maintained to the extent necessary for the
administration of the Plan for each different Plan Year deferral election, form
of distribution election, or allocation elections among Investment Indexes.    
l.   “Disability” means total disability of a Participant as a result of injury
or sickness as defined in the Wachovia Corporation Long Term Disability Plan
(plan number 502) (the “LTD Plan”), as amended from time to time. The
determination of whether a Participant has suffered a Disability shall rest with
the claims administrator of the LTD Plan. In the case of a Participant who is
ineligible to participate in the LTD Plan, the determination shall rest solely
with the Committee and such determination shall be final, conclusive and not
subject to appeal.     m.   “Election Form” means the election form which an
Eligible Employee files with the Company to participate in the Plan each Plan
Year.     n.   “Eligible Employee” means an Employee who is eligible to
participate as provided in Section 3.1,

2



--------------------------------------------------------------------------------



 





  o.   “Employee” means any person employed by an Employer who, under an
Employer’s employment classification practices, is considered a regular salaried
employee.     p.   “Employer” means (i) Wachovia and any entity that is directly
or indirectly controlled by Wachovia, or (ii) any entity in which Wachovia has a
significant equity interest, as determined by the Committee.     q.   “Financial
Hardship Distribution” means the benefit that is payable pursuant to Section 6.5
of the Plan.     r.   “Investment Indexes” mean one or more mutual funds,
investment return benchmarks, interest rate indexes or common trust funds
designated as available under the Plan by the Committee from time to time.    
s.   “Participant” means an Eligible Employee who has filed a completed and
executed Election Form with the Committee and is participating in the Plan in
accordance with the provisions of Section 4.     t.   “Pension Plan” means the
Wachovia Corporation Pension Plan and Trust (plan number 001), as amended from
time to time.     u.   “Plan” means the Wachovia Corporation Savings Restoration
Plan, as amended from time to time.     v.   “Plan Year” means the Plan’s
accounting year of twelve months commencing on January 1 of each year and ending
on the following December 31.     w.   “Retirement” means the termination of a
Participant’s employment with an Employer upon satisfaction of the eligibility
requirements for retirement under the terms of the Pension Plan, determined
without regard to eligibility to participate in the Pension Plan.     x.  
“Retirement Benefit” means benefits payable to a Participant when such
Participant has satisfied all of the eligibility requirements for Retirement.  
  y.   “Retirement Valuation Date” means the Valuation Date coincident with or
next following the date a Participant ceases to be an Employee or the first
Valuation Date coincident with or next following the date the Committee takes
action pursuant to Sections 6.3(e) or (f).     z.   “Salary” means a
Participant’s fixed, basic, straight time, and regularly recurring wages and
salary, any payment for overtime hours, vacation pay, compensation paid in lieu
of vacation, and holiday pay, but excluding (even if includible in gross income)
all (i) bonus, long-term incentive awards, and other forms of incentive
compensation, (ii) reimbursements or other expense allowances, (iii) moving
expenses, (iv) welfare or fringe benefits (cash or non-cash), (v) deferred
compensation, (vi) severance pay, and (vii) any other form of special
compensation as designated by the Committee.     aa.   “Savings Plan” means the
Wachovia Corporation Savings Plan (plan number 002), as may be amended from time
to time.

3



--------------------------------------------------------------------------------



 





  bb.   “Scheduled Distribution” means a distribution of all or a portion of a
Participant’s Deferral Account as elected by the Participant pursuant to
Section 6.6.     cc.   “Survivor Benefit” means those Plan benefits that become
payable upon the death of a Participant pursuant to the provisions of
Section 6.4.     dd.   “Termination Benefit” means benefits payable to a
Participant when such Participant has ceased to be an Employee pursuant to the
provisions of Section 6.3.     ee.   “Termination Valuation Date” means the
later of the Valuation Date coincident with or next following the date a
Participant ceases to be an Employee or the first Valuation Date coincident with
or next following the date the Committee takes action pursuant to
Sections 6.3(e) or (f).     ff.   “Valuation Date” means any day the United
States financial markets are open for which a Participant’s Deferral Account is
required to be valued for any purpose under the Plan.     gg.   “Wachovia” means
Wachovia Corporation or any successor that shall maintain this Plan.

Section 3. Eligibility for Participation



3.1   Eligibility. The Committee (or its delegatee) shall determine which
Employees shall be eligible to participate in the Plan for a given Plan Year;
provided, however, any such Employee must be a member of a select group of
management or highly compensated employees. The Committee’s determination of
eligibility for any given Plan Year does not guarantee eligibility in subsequent
Plan Years. In the event any Employee is no longer designated as an active
Participant eligible to make further deferrals under the Plan, such Employee
shall become an inactive Participant and retain all other rights described under
this Plan, until the Employee again becomes an active Participant.

Section 4. Election to Participate



4.1   Election to Participate. Any Eligible Employee may enroll in the Plan
effective as of the first day of a Plan Year, by filing a completed and fully
executed Election Form with the Committee during enrollment periods established
by the Committee, or in the case of an Employee who is designated as an Eligible
Employee after the commencement of a Plan Year, within thirty days of the date
on which such Employees becomes eligible. On such Election Form for each Plan
Year, the Eligible Employee shall (i) irrevocably elect the amount of
Compensation for such Plan Year to be deferred, and (ii) irrevocably elect the
form of distribution in which the Deferral Sub-Account for such Plan Year shall
be paid in accordance with Section 6.1.



  a.   Deferral Election. A Participant may elect to defer Compensation on a
pre-tax basis only, in accordance with the Employee contribution provisions of
the

4



--------------------------------------------------------------------------------



 





      Savings Plan for the applicable Plan Year. Deferrals under the Plan will
be credited in accordance with the applicable deferral election to the extent
that the Participant’s deferral elections exceed the Applicable Limitations
under the Savings Plan. Any amounts that cannot be credited to the Participant’s
account under the Savings Plan because of the Applicable Limitations shall be
credited to the Participant’s Deferral Account maintained pursuant to Section 5.
    b.   Matching Credits. Each Participant’s Deferral Account who has made a
deferral election under Section 4.1(a) will be credited with a Company Matching
Contribution for each pay period to the extent any amounts cannot be credited to
the Participant’s account under the Savings Plan because of the Applicable
Limitations.

Section 5. Deferral Accounts



5.1   Deferral Accounts. The Committee shall establish and maintain a separate
Deferral Account for each Participant. The amount by which a Participant’s
Compensation is reduced pursuant to Section 4.1 shall be credited by the Company
to the Participant’s Deferral Account as of the date the amount of the
compensation that is deferred otherwise would have been payable. The value of
each Participant’s Deferral Account shall be adjusted each day the financial
markets in the United States are open as follows:



  a.   Pursuant to the procedures established by the Committee, a Participant
shall elect to have his Deferral Sub-Account for a given Plan Year allocated
among Deferral Sub-Accounts to reflect the Participant’s selection of the
Investment Indexes available under the Plan at that time, in 5 percent
increments, up to 100 percent of the amount credited to such Deferral
Sub-Account.     b.   Such Deferral Sub-Account shall be credited or debited to
reflect gains or losses (including dividends and capital gains and losses) as if
the Deferral Sub-Account had been invested in an equivalent number of shares or
units of the funds or investments referenced by the Investment Indexes available
under the Plan from time to time, pursuant to the allocation elections made by
the Participant from time to time.     c.   Pursuant to the procedures
established by the Committee, a Participant may change the election with respect
to the allocation of the Participant’s Deferral Sub-Accounts among the
Investment Indexes available under the Plan from time to time. Unless the
Participant indicates otherwise, any such reallocation election shall apply to
all such Participant’s Deferral Sub-Accounts.



5.2   Charge Against Accounts. There shall be charged against each Participant’s
Deferral Account any payments made to the Participant or Beneficiary in
accordance with Section 6. In addition, the Committee may allocate a portion of
any administrative expenses of the Plan to each Participant’s Deferral Account.

5



--------------------------------------------------------------------------------



 





5.3   Statement of Accounts. The Committee shall submit to each participant,
within a reasonable period of time after the close of each calendar quarter of a
Plan Year, a statement of the balance in each such Participant’s Deferral
Account as of the last Valuation Date of such quarter, in such form as the
Committee deems appropriate.   5.4   Acquired Deferral Accounts. In addition to
the foregoing, the Chief Executive Officer of the Company may authorize the
transfer to a Participant’s Deferral Account of such Participant’s deferred
balances held under a deferral plan maintained by any organization acquired by
the Company. Such balances transferred will retain the deferral period, vesting
provisions and distribution provisions as set forth in the original deferral
plan acquired by the Company.

Section 6. Benefits



6.1   Retirement Benefit. Upon Retirement of a Participant, the Participant’s
Employer (or another entity as directed by the Committee) shall pay a Retirement
Benefit based on the value of the Participant’s Deferral Account as of the
Retirement Valuation Date. Such Retirement Benefit shall be paid in the manner
as elected by the Participant on each Plan Year’s Election Form in the form of
either a lump sum or ten (10) annual installments:



  a.   If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Retirement Benefit within ninety
(90) days of the Retirement Valuation Date.     b.   If a Participant’s Deferral
Sub-Account is payable in installments, the amount to be paid with each
installment shall be the value of such Deferral Sub-Account as of the date of
the installment Valuation Date multiplied by a fraction, the numerator of which
is one (1) and the denominator of which is the number of installment payments
remaining. For purposes of this Section, the installment Valuation Date for the
first installment payment shall be the Retirement Valuation Date, and the
installment Valuation Date for subsequent installment payments shall be the
first Valuation Date of each Plan Year thereafter; provided, however, that in no
event shall more than one installment payments be made to a Participant in any
one Plan Year, except due to an action by the Committee pursuant to
Section 6.3(f). A Participant shall receive each installment payment within
ninety (90) days of the applicable installment Valuation Date.     c.  
Following receipt of a Participant’s complete Retirement Benefit, such
Participant shall be entitled to no further benefits under the Plan.



6.2   Disability. If a Participant suffers a Disability, the value of each of
the Participant’s Deferral Sub-Accounts will continue to be adjusted in
accordance with Section 5.1(b). The Participant’s Deferral Account will be
distributed as a Retirement Benefit, Termination Benefit, or Survivor Benefit,
whichever is applicable, in the distribution form of benefit elected by the
Participant, once the Participant ceases to receive benefits under the Wachovia
Corporation Long-Term

6



--------------------------------------------------------------------------------



 





    Disability Plan (plan number 502). Notwithstanding the foregoing, if the
Participant returns to employment with the Employer within sixty (60) days
following recovery from a Disability, the Participant’s Deferral Account shall
not be distributed until such time as said Participant ceases to be an Employee
whereupon such Participant will receive the Participant’s Deferral Account as a
Retirement Benefit, Termination Benefit, or Survivor Benefit commencing at the
time said Participant finally ceases to be an Employee. In its sole and absolute
discretion, the Committee may alter the timing or manner of payment of all or a
portion of the Deferral Account of a Participant who suffers a Disability.   6.3
  Termination Benefit. If a Participant ceases to be an Employee for a reason
other than those reasons described in Sections 6.1, 6.2, and 6.3 (d), (e) or
(f), the Committee shall direct the Participant’s Employer to pay a Termination
Benefit based on the value of the Participant’s Deferral Account as of the
Termination Valuation Date. Such Termination Benefit shall be paid in the manner
originally elected by the Participant on each Plan Year’s Election Form in the
form of either a lump sum payment or ten (10) annual installments:



  a.   If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Termination Benefit within ninety
(90) days of the Termination Valuation Date.     b.   If a Participant’s
Deferral Sub-Account is payable in installments, the amount to be paid with each
installment shall be the value of such Deferral Sub-Account as of the date of
the installment Valuation Date multiplied by a fraction, the numerator of which
is one (1) and the denominator of which is the number of installment payments
remaining. For the purposes of this Section, the installment Valuation Date for
the first installment payment shall be the Termination Valuation Date, and the
installment Valuation Date for subsequent installment payments shall be the
first Valuation Date of each Plan Year thereafter; provided, however, that in no
event shall more than one installment payment be made to a Participant in any
one Plan Year, except due to an action by the Committee pursuant to
Sections 6.3(f). A Participant shall receive each installment payment within
ninety (90) days of the applicable installment Valuation Date.     c.  
Following receipt of a Participant’s complete Termination Benefit, such
Participant shall be entitled to no further benefits under the Plan.     d.  
Lump Sum Payment Upon Voluntary Termination of Employment. If a Participant
(i) voluntarily ceases to be an Employee for any reason, or (ii) fails to return
to the status of an Employee within sixty (60) days following recovery from a
Disability prior to qualifying for Retirement, the Company shall pay to such
Participant in a lump sum a Termination Benefit equal to the balance of such
Participant’s Deferred Account as of the Termination Valuation Date. A
Participant shall receive such Termination Benefit within ninety (90) days of
the Termination Valuation Date. Following receipt of a

7



--------------------------------------------------------------------------------



 





      Participant’s complete Terminated Benefit, such participant shall be
entitled to no further benefits under the Plan.     e.   Lump Sum Payment Upon
Misconduct or Crime. If a Participant is discharged from employment with an
Employer for dishonesty, conviction of a felony, willful unauthorized disclosure
of confidential material information of an Employer, or other willful,
deliberate, or gross misconduct of similar magnitude, such Participant’s entire
Deferral Account shall be paid in a single lump sum as a Termination Benefit
within ninety (90) days of the Termination Valuation Date.     f.   Lump Sum
Payment Upon Affiliation With Competitor. In the event that a Participant ceases
to be an Employee of an Employer for any reason and thereafter becomes a
proprietor, officer, partner, employee, or otherwise becomes affiliated with any
business that is in competition with an Employer, or becomes an employee of any
federal, state, or municipal agency, office, subdivision, or other component
having jurisdiction over any activity of any Employer, such Participant’s entire
Deferral Account shall be paid in a single lump sum as a Termination Benefit
within ninety (90) days of the Termination Valuation Date. The determination of
whether an Employee has become affiliated with a business in competition with an
Employer, or with a governmental component having jurisdiction over any activity
of an Employer shall rest solely with the Committee and such determination shall
be final, conclusive, and not subject to appeal.



6.4   Survivor Benefits.



  a.   Pre-Retirement. If a Participant dies before otherwise becoming eligible
to receive Retirement Benefits, a Survivor Benefit will be paid to the
Participant’s Beneficiary in a lump sum equal to such Participant’s Deferral
Account as of the Death Valuation Date. A Beneficiary shall receive the Survivor
Benefit within ninety (90) days after the Death Valuation Date. If a Participant
dies after becoming eligible to receive Retirement Benefits but before such
benefits have been paid in full, the Retirement Benefits the deceased
Participant would have otherwise received shall be paid to the Participant’s
Beneficiary as a Survivor Benefit pursuant to the Participant’s prior elections.
    b.   Post-Retirement. If a Participant dies after such Retirement Benefits
have commenced, the Retirement Benefits the deceased Participant would have
otherwise received shall be paid to the Participant’s Beneficiary as a Survivor
Benefit pursuant to the Participant’s prior elections.     c.   Following
receipt of a Participant’s complete Survivor Benefit, a Beneficiary shall be
entitled to no further benefits under the Plan.



6.5   Financial Hardship Distribution. In the event that the Committee, upon
written petition of the Participant or Beneficiary, determines, in its sole
discretion, that the Participant or Beneficiary has suffered an unforeseeable
financial emergency, the Company shall pay to the Participant or Beneficiary, as
soon as practicable

8



--------------------------------------------------------------------------------



 





    following such determination, an amount necessary to meet the emergency not
in excess of the Termination Benefit to which the Participant would have been
entitled pursuant to Section 6.3 if said Participant had a termination of
service on the date of such determination (the “Financial Hardship
Distribution”). For purposes of this Plan, an unforeseeable financial emergency
is an unexpected need for cash arising from an illness, casualty loss, sudden
and unforeseeable financial reversal, or such other unforeseeable occurrence.  
    Notwithstanding the foregoing, the final determination by the Internal
Revenue Service (“IRS”) or court of competent jurisdiction, all time for appeal
having lapsed, that the Company is not the owner of the assets of any grantor
trust established by the Company with respect to this Plan (a “rabbi trust”),
with the result that the income of such trust is not treated as income of the
Company pursuant to sections 671 through 679 of the Code, or the final
determination by (i) the IRS, (ii) a court of competent jurisdiction, all time
for appeal having lapsed or (iii) counsel to the Company that a federal tax is
payable by the Participant or Beneficiary with respect to assets of the rabbi
trust or the Participant’s or Beneficiary’s Deferral Accounts prior to the
distribution of those assets of Deferral Accounts to the Participant or
Beneficiary shall in any event constitute an unforeseeable financial emergency
entitling such Participant or Beneficiary to a Financial Hardship Distribution
provided for in this Section. The amount of benefits otherwise payable under the
Plan shall thereafter be adjusted to reflect the reduction of a Deferral Account
due to the early payment of the Financial Hardship Distribution.   6.6  
Scheduled Distributions.



  a.   In General. A Participant may, when filing an Election Form with respect
to a given Plan Year, elect to receive a distribution while employed of all or a
portion of the Participant’s Deferral Sub-Account for such Plan Year at a
specified time or times in the future. The election of such a Scheduled
Distribution shall be irrevocable and shall apply only to prospective deferrals
for that Plan Year.     b.   Timing and Forms of Distribution. The first year
specified for a Scheduled Distribution must be at least five (5) Plan Years
after the Plan Year in which commencement of deferrals covered by the Election
Form in which a Scheduled Distribution is elected. A Participant will receive
such Scheduled Distribution in either a lump sum or ten annual installments as
specified by prior elections within ninety (90) days of the first Valuation Date
of the Year of distribution specified on the Election Form.     c.   Election
Void Upon Death and Termination of Employment. In the event a Participant has
elected to receive any Scheduled Distributions and, before said distributions
the Participant dies or ceases employment with all Employers, the election with
respect to such Scheduled Distributions shall be voided and such Participant’s
Deferral Account shall be paid as a Termination Benefit.

9



--------------------------------------------------------------------------------



 





6.7   Small Benefit. Notwithstanding anything herein to the contrary, in the
event the total amount owed to a Participant or a Beneficiary after the
Participant ceases to be an Employee is $50,000 or less, the Committee, in its
sole and absolute discretion, may elect to distribute any such amount in a
single lump sum payment.   6.8   Withholding; Payroll Taxes. To the extent
required by the law in effect at the time payments are made, a Participant’s
Employer shall withhold from payments made hereunder the taxes required to be
withheld by the federal or any state or local government. As to any payroll tax
that is due from a Participant for Compensation deferred under this Plan, the
Employer shall collect such tax from funds paid to such Participant with respect
to other compensation not deferred under the Plan unless said other compensation
is insufficient to pay such payroll taxes whereupon the shortfall shall serve to
reduce the elected deferral amount.

Section 7. Beneficiary Designation



7.1   Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons as Beneficiary or Beneficiaries to whom
payment under this Plan shall be made in the event of Participant’s death prior
to complete distribution to Participant of the Benefits due under the Plan. Each
Beneficiary designation shall become effective only when filed in writing with
the Committee during the Participant’s lifetime on a form prescribed by the
Committee.       The filing of a new Beneficiary designation form will cancel
all Beneficiary designations previously filed.       If a Participant fails to
designate a Beneficiary as provided above or all designated Beneficiaries
predecease the Participant, then the Committee shall direct the Participant’s
Employer to distribute such benefits in a lump sum to the Participant’s estate
within ninety (90) days of the applicable Valuation Date. If all designated
Beneficiaries die prior to complete distribution of a deceased Participant’s
benefits, then the Committee shall direct the Participant’s Employer to
distribute the balance of such benefits in a lump sum to the last surviving
designated Beneficiary’s estate within ninety (90) days of the applicable
Valuation Date.

Section 8. Administration of the Plan



8.1   Administration. The Committee shall administer the Plan in accordance with
its terms and shall have the power, in its sole and absolute discretion, to
construe the terms of the Plan and to determine all questions arising in
connection with the administration, interpretation, and application of the Plan.
Any such determination by the Committee shall be conclusive and binding upon all
persons. The Committee may establish rules and procedures, correct any defect,
supply any information, or reconcile any inconsistency in such manner and to
such extent as shall be deemed necessary or advisable to carry out the purposes
of the Plan.

10



--------------------------------------------------------------------------------



 





    To the extent it deems necessary or desirable in connection with the
administration of the Plan, the Committee may (i) delegate all or a portion of
its duties to Employees or other persons, and (ii) appoint counsel, accountants,
advisers, and other service providers.

Section 9. Nature of Company’s Obligation



9.1   No Trust. The Company’s obligation under this Plan shall be an unfunded
and unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Plan prior to the
date any payments are due, and neither the Company, the Employer, members of the
Board or Committee, nor any other person shall be deemed to be a trustee of any
amounts to be paid under the Plan; provided, however, the Company may, in its
sole and absolute discretion, (i) establish a grantor trust, the income of which
is treated as income of the Company pursuant to sections 671 through 679 of the
Code, to provide for the accumulation of funds to satisfy all or a portion of
its financial liabilities with respect to this Plan, (ii) purchase life
insurance policies on the life of a Participant, in which case the Participant
shall cooperate with the Company in complying with any underwriting requirements
with respect to such a policy, or (iii) both.   9.2   Nature of Participant’s
Rights and Interests. Any assets which the Company may choose to acquire to help
cover its financial liabilities, including, but not limited to any assets
referred to in Section 9.1, are and will remain general assets of the Company
subject to the claims of its general creditors. The Company does not give, and
this Plan does not give, any ownership interest in any assets of the Company to
a Participant or Beneficiary. All rights of ownership in any assets are and
remain in the Company, and the rights of each Participant, any Beneficiary, or
any person claiming through a Participant shall be solely those of an unsecured
general creditor of the Company. Any liability of the Company to any
Participant, Beneficiary, or any person claiming through a Participant shall be
based solely upon the contractual obligations created by the Plan.

Section 10. Miscellaneous



10.1   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, hypothecate, or convey in advance of actual receipt the
amounts, if any, payable hereunder or any part thereof, or interest therein
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony, or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

11



--------------------------------------------------------------------------------



 





10.2   Employment Not Guaranteed. Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Employee any right to be retained in the employ of the Company.   10.3  
Amendment or Termination. The Company expects the Plan to be permanent but,
since future conditions affecting the Company cannot be anticipated or foreseen,
the Company must necessarily and does hereby reserve the right to amend, modify,
or terminate the Plan at any time by action of the Committee. No amendment or
termination of the Plan shall operate to decrease any Participant’s accrued
benefit under the Plan as of the date of such action (subject to investment risk
changes in value) provided, however, that in the event of termination of the
Plan, the Company may direct the acceleration of distribution of Deferral
Accounts. Furthermore, in the event of (i) a merger, consolidation, or
acquisition where the Company is not the surviving corporation or (ii) any other
Change of Control, no amendment or termination of the Plan may be made for the
first three full Plan Years that follow such an event. Prior to such an event or
after the aforesaid three-year Change of Control window, the Company may
terminate the Plan by action of the Committee, whereupon all Deferral Accounts
shall become immediately due and payable.   10.4   Protective Provisions. Each
Participant shall cooperate with the Employer by furnishing any and all
information requested by the Employer in order to facilitate the payment of
benefits hereunder, taking such physical examinations as the Employer may deem
necessary and taking such other relevant action as may be requested by the
Employer. If a Participant refuses to so cooperate, the Employer shall have no
further obligation to the Participant under the Plan, other than payment to such
Participant of the cumulative reductions in Compensation theretofore made
pursuant to this Plan (subject to reduction due to change in value as a result
of investment performance).   10.5   Obligations to Company. If a Participant
becomes entitled to a distribution of benefits under the Plan, and if at such
time the Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the Company or the Participant’s Employer, then
the Employer may offset such amount owed to it against the amount of benefits
otherwise distributable. Such determination shall be made by the Committee.  
10.6   Gender, Singular, and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.   10.7   Captions. The
captions of the sections and paragraphs of this Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

12



--------------------------------------------------------------------------------



 





10.8   Validity. In the event any provision of the Plan is held invalid, void,
or unenforceable, the same shall not affect the validity of any other provision
of this Plan.   10.9   Applicable Law. Except to the extent superseded by
federal law, this Plan shall be governed and construed in accordance with the
internal laws of the state of North Carolina, without reference to the
principles of conflict of laws.

13